DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 11/04/2021. Claims 1, 8, and 15 have been amended.  Claims 1 – 20 are allowed.    

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for the indication of the allowable claimed subject matter.
Ford et al. (US 2017/0041296) (hereafter Ford) discloses a secure exchange system features that include a federated search facility, hybrid encryption management (adjustable encryption key management), anonymous IRM, disassembled storage of data as chunks rather than files, asynchronous notification process/integrated file upload and messaging, an identity facility, multi-factor authentication, dynamic access authorization, and various enhancements to a customizable exchange system.
Shivanna et al. (US 2018/0041496) (hereafter Shivanna) discloses a system, which may include a network device, a new server connected to the network device, and a management server communicatively connected to a cloud-based service and the network device. The management server may include a server deployment engine to discover the new server in the system using the network device, obtain an encrypted data blob associated with the new server from the cloud-based service, establish a trust, via a secure protocol, with the new server using the encrypted data blob, and deploy the new server in the system upon establishing the trust with the new server.
a computing system that comprises, in one example, a display system, a user profile update system configured to update a user profile for a given user, a data extraction system configured to analyze a data source and to extract, from the data source, at least one work attribute associated with the given user, and a surfacing system. The surfacing system comprises a suggestion generator component configured to generate a user profile suggestion based on the at least one work attribute, and a display system controller configured to control the display system to generate a user interface display, with user input mechanisms, that displays the user profile suggestion and to detect a user interaction with the user input mechanisms. The user profile update system updates the user profile based on the detected user interaction
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
generating an entry containing the limited user data of the second user of the second data center and the unique identifier for the second user of the second data center, the generating performed by the computer of the first data center; 
storing the entry in a trust table of the first data center, the storing performed by the computer of the first data center, the entry in the trust table of the first data center representing the second user of the second data center in the first data center; 
generating a trust user identifier structure for associating the second user of the second data center with a share in the first data center, wherein the trust user identifier is cenerated using the unique identifier for the second user of the second data center, the generating performed by the computer of the first data center; storing the trust user identifier structure in an entry for the share in the first data center, the entry having the trust user identifier structure and a share identifier for the share such that the unique identifier for the second user of the second data center is associated with Attorney Docket No.Application No. 15/934,797 OPEN5740-1Customer No. 109422 3 the share which contains content stored in the first data center and shared to the second user of the second data center, the storing performed by the computer of the first data center; and
 requesting a computer of the second data center to create, using the share identifier and permission information associated with the share for the second user, an entry representing the share in the first data center such that the share which contains content stored in the first data center is shared by the first user of the first data center to the second user of the second data center through linked entries generated by the first data center and the second data center without moving or copying content in the share across the different geographical regions.
Independent claims 8 and 15 disclose a system and medium, respectively, which are equivalent to the device of claim 1. Claims 2 – 7, 9 – 14, and 16 – 20 each depend on respective base claim.  Accordingly, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431